Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of amendment filed 08 August 2022 in which claims 1, 5, 6, 9-13, and 17 are amended, claims 3, 4, 7, and 8 are cancelled, and claims 19-22 are new.  Claims 1, 2, 5, 6, and 9-22 are currently pending and an office action on the merits follows.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Pub. No. JP 2017068761 A by Tanako et al. (“Tanako”), in view of U.S. Pub. No. 2004/0044291 by Yasushi et al. (“Yashushi”), and in further view of Japanese Pub. No. JP 2016179709 A by Haruki (“Haruki”).

As to claim 1, Tanako discloses a display controller (Tanako, A control device 10 of the information presenting apparatus 100 according to the present embodiment will be described. The control device 10 according to the present embodiment includes a ROM 12 storing a program for controlling the display of the travel support information supporting the travel of the vehicle based on the biological information, and a program stored in the ROM 12. Figure 1, ¶ [0033]), comprising:
circuitry configured to obtain input data of attentional resources of an occupant of a mobile object (Tanako, The control device 10 of the information presentation device 100 according to the present embodiment changes the display mod e of an icon image indicating the vehicle included in the travel support information in accordance with the biological information of the driver. ¶ [0034]); and
generate, in a mode determined based on the input data, a display image to be displayed by a display device provided for the mobile object (Tanako, the control device 10 of the present embodiment determines the degree of fatigue of the driver as a mental body state using the biological information of the driver, and displays the magnitude of the vehicle icon V1 in an enlarged manner as the degree of fatigue of the driver increases, and reduces the magnitude of the vehicle icon V1 as the degree of fatigue of the driver decreases. In this example, when the degree of fatigue of the driver is high, the image of the relatively large vehicle icon V1 shown in FIG. 5a is shown, and when the degree of fatigue of the driver is low, the image of the relatively small vehicle icon V1 shown in FIG. 5b is shown. Figures 5A and 5B, ¶ [0066]),
wherein the circuitry is further configured to obtain, as the input data, occupant status information indicating a state of the occupant of the mobile object, and generate, in a mode determined based on the obtained occupant status information, the display image to be displayed by the display device (Tanako, the control device 10 of the present embodiment determines the degree of fatigue of the driver as a mental body state using the biological information of the driver, and displays the magnitude of the vehicle icon V1 in an enlarged manner as the degree of fatigue of the driver increases, and reduces the magnitude of the vehicle icon V1 as the degree of fatigue of the driver decreases. In this example, when the degree of fatigue of the driver is high, the image of the relatively large vehicle icon V1 shown in FIG. 5a is shown, and when the degree of fatigue of the driver is low, the image of the relatively small vehicle icon V1 shown in FIG. 5b is shown. Figures 5A and 5B, ¶ [0066]) (Tanako, The biological information acquired by the biological information sensor 30 of the present embodiment includes at least one of heart rate data, blood pressure data, electrocardiographic data, respiration data, body temperature data, perspiration data, pupil data, electroencephalogram data, electro-oculography data and myoelectric potential data. ¶ [0013]),
Tanako does not expressly teach
wherein the circuitry is further configured to: 
obtain, as the input data, driving environment information indicating driving environment of the mobile object, 
generate, in a mode determined based on the obtained driving environment information obtained by the information acquisition unit, a display image indicating the obtained driving environment information,
generate, in the mode determined based on the driving environment information, the display image to be displayed by the display device together with the driving environment information in addition to the driving environment information, and
change the mode such that the display image is generated with reduced stimulative properties without changing a display of the driving environment information.
Yashushi teaches a vehicular based control system wherein the circuitry is further configured to: 
obtain, as the input data, driving environment information indicating driving environment of the mobile object, 
generate, in a mode determined based on the obtained driving environment information obtained by the information acquisition unit, a display image indicating the obtained driving environment information (Yashushi, the traveling state detecting section 103 has a vehicle speed pulse detecting section which detects a vehicle speed pulse for detecting a speed of a vehicle, and a steering wheel sensor for detecting a turning angle of a steering wheel when a vehicle is driven. The traveling state detecting section 103 judges a traveling road, for example, whether the vehicle travels on an ordinary road or an expressway and whether a traveling place is an urban district or a suburban road, and judges a traveling state of the vehicle, for example, whether the vehicle travels at high speed or in a traffic jam based on information about a speed of the vehicle (hereinafter, referred to as speed information) and information about a turning angle of the steering wheel (hereinafter, referred to as turning angle information). Further, the traveling state detecting section 103 outputs traveling information indicating the judgment result and traveling state to the control section 105 in consideration of traveling states such as traveling time, a weather during the traveling, time when traveling is performed, and so on. Figure 1, ¶ [0054]).
generate, in the mode determined based on the driving environment information, the display image to be displayed by the display device together with the driving environment information in addition to the driving environment information (Yashushi, the traveling state detecting section 103 outputs traveling information indicating the judgment result and traveling state to the control section 105 in consideration of traveling states such as traveling time, a weather during the traveling, time when traveling is performed, and so on. Figure 1, ¶ [0054]) (Yasushi, Moreover, based on inputted analysis data, the control section 105 judges whether the reproduction of music data to be reproduced is suspended or not or whether the reproduction of music data being currently reproduced is stopped or not. The control section 105 instructs the reproducing section 106 to suspend or stop the reproduction of music data, selects another piece of music data from the database 101, and instructs the reproducing section 106 to reproduce the selected piece of music data. ¶ [0068]), 
The combination of Tanako and Yashushi teaches the display device having a modified presented image based on the driving environment of the vehicle.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tanako’s fatigued based vehicular display to include Yasushi’s control system based on vehicular state because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, Yasushi’s control system based on vehicular state is comparable to Tanako’s fatigued based vehicular display because both modify a user engagement system based on the state of the driver.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify Tanako’s fatigued based vehicular display to include Yasushi’s control system based on vehicular state with the predictable result of updating the vehicular display to the user based on detection inputs.
	Thus, Tanako, as modified by Yasushi, teaches the displayed image modified based on the sensed driving environment conditions.
Tanako, as modified by Yasushi, still does not expressly teach change the mode such that the display image is generated with reduced stimulative properties without changing a display of the driving environment information.
Haruki teaches a display device in a vehicle to change the mode such that the display image is generated with reduced stimulative properties without changing a display of the driving environment information (Haruki, as the degree of fatigue of the user increases, the visibility of the additional information gradually decreases from the both ends of the display panel 15 toward the center… In other words, as shown in FIG. 7, each of the left and right ends of the display panel 15 is assumed to be 0%, and the center of the display panel 15 is assumed to be 100%. Then, the visibility of the information displayed on the display panel 15 gradually decreases from 0% of the both side end portions of the display panel 15 to 100% of the center portion. In other words, the rang e from 0% of the left end of the display panel 15 to 100% of the central portion is a range in which visibility is reduced from the left side, and from 0% of the right end portion of the display panel 15 to 100% of the central portion is a range in which visibility is reduced from the right side. Figures 7-9, ¶¶ [0049 and 0050]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tanako’s vehicular display to include Haruki’s visibility controlled display because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Haruki’s visibility controlled display permits the user to only focus on the necessary information.  This known benefit in Haruki is applicable to Tanako’s vehicular display as they both share characteristics and capabilities, namely, they are directed to vehicular display devices.  Therefore, it would have been recognized that modifying Tanako’s vehicular display to include Haruki’s visibility controlled display would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Haruki’s visibility controlled display in vehicular display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Tanako, as modified by Yashushi and Haruki, teaches the fatigue based visibility control to reduce the stimulus of the display while maintaining the information.
As to claim 2, Tanako, as modified by Yashushi and Haruki, teaches the display controller wherein the circuitry is further configured to obtain a traveling time of the mobile object as the input data, and generate, in a mode determined based on the obtained traveling time, the display image to be displayed by the display device (Yashushi, Based on traveling information indicating inputted traveling states such as a kind of traveling road where a vehicle travels, a traveling state of the vehicle, traveling time, a weather at the traveling, and time elapsed from the start of the traveling, the control section 105 determines threshold values of a heart rate and heartbeat fluctuations that are used for judging mental and physical states. ¶ [0066]). In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 9, Tanako, as modified by Yasushi and Haruki, teaches the display controller wherein the circuitry is further configured to generate the display image to be displayed by the display device, in a mode determined based on length of delay time between a timing at which a recommendable operation to be performed by the occupant of the mobile object is displayed by the display device and a timing at which the recommendable operation performed by the occupant of the mobile object is detected (Tanako, When the breathing rate of the driver per unit time is less than the predetermined value D1, the control unit 10 determines that the driver is the degree of tension, and when the breathing rate of the driver per unit time is equal to or greater than the predetermined value D2, the control unit 10 determines that the driver is in the relaxed state. The predetermined value D1 and the predetermined value D2 may be the same value or different values. When the driver's breathing rate per unit time is less than D3, it is determined that the driver's degree of fatigue is high, and when the breathing rate of the driver per unit time is less than D4, it is determined that the driver's degree of fatigue is low. The predetermined value D3 and the predetermined value D4 may be the same value or different values. ¶ [0040]). The breathing rate of a driver is detected in order to determine the delay time between the expected and performed breath to determine the tension/relaxed state of the driver.
As to claim 10, Tanako, as modified by Yasushi and Haruki, teaches the display controller wherein the occupant status information indicating the state of the occupant of the mobile object is at least one of electrocardiogram information, a heart rate, blood pressure, body temperature, a pulse, a respiration rate, an amount of perspiration, an arousal level, a brain wave, and a myoelectric potential (Tanako, The biological information acquired by the biological information sensor 30 of the present embodiment includes at least one of heart rate data, blood pressure data, electrocardiographic data, respiration data, body temperature data, perspiration data, pupil data, electroencephalogram data, electro-oculography data and myoelectric potential data. ¶ [0013]).
As to claim 11, Tanako, as modified by Yasushi and Haruki, teaches the display controller wherein the driving environment information indicating the driving environment of the mobile object is at least one of a status of various kinds of controls based on information detected by various kinds of sensors including a light detection and ranging device and a camera, an operation to be performed by the occupant of the mobile object, traffic congestion information, information about traffic accident, and weather information (Yashushi, the traveling state detecting section 103 has a vehicle speed pulse detecting section which detects a vehicle speed pulse for detecting a speed of a vehicle, and a steering wheel sensor for detecting a turning angle of a steering wheel when a vehicle is driven. The traveling state detecting section 103 judges a traveling road, for example, whether the vehicle travels on an ordinary road or an expressway and whether a traveling place is an urban district or a suburban road, and judges a traveling state of the vehicle, for example, whether the vehicle travels at high speed or in a traffic jam based on information about a speed of the vehicle (hereinafter, referred to as speed information) and information about a turning angle of the steering wheel (hereinafter, referred to as turning angle information). Further, the traveling state detecting section 103 outputs traveling information indicating the judgment result and traveling state to the control section 105 in consideration of traveling states such as traveling time, a weather during the traveling, time when traveling is performed, and so on. Figure 1, ¶ [0054]). In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 12, Tanako, as modified by Yasushi and Haruki, teaches the display controller
wherein the mobile object is a vehicle (Tanako, The travel support system 1 of the present embodiment supports travel of the vehicle. An information presentation device 100 displays travel support information for supporting travel of an own vehicle via a display 21. ¶ [0010]), and
wherein the information to be displayed by the display device comprises:
vehicle-related information obtainable from the vehicle including vehicle speed, remaining fuel, a shift-lever position, total mileage, sectional mileage, a state of a direction indicator, and water temperature (Tanako, As shown in FIG. 2, a state of the display range R around the vehicle is displayed on the display 21 as travel support information. The travel support information of this example includes a n image of an own vehicle icon V1 indicating an own vehicle and other vehicle icons V2 and V3 indicating another vehicle. Further, the travel support information of this embodiment includes the biological information HD 1 of the driver of the vehicle detect ed by the biological information sensor 30. The travel support information of this example includes an arrow DC1, DC2, DC3 indicating a travel direction of the vehicle. Figure 2, ¶ [0050]);
the driving environment information including a status of various kinds of controls based on information detected by various kinds of sensors including a light detection and ranging device and a camera, an operation to be performed by an occupant of the vehicle, traffic congestion information, information about traffic accident, and weather information (Yashushi, the traveling state detecting section 103 has a vehicle speed pulse detecting section which detects a vehicle speed pulse for detecting a speed of a vehicle, and a steering wheel sensor for detecting a turning angle of a steering wheel when a vehicle is driven. The traveling state detecting section 103 judges a traveling road, for example, whether the vehicle travels on an ordinary road or an expressway and whether a traveling place is an urban district or a suburban road, and judges a traveling state of the vehicle, for example, whether the vehicle travels at high speed or in a traffic jam based on information about a speed of the vehicle (hereinafter, referred to as speed information) and information about a turning angle of the steering wheel (hereinafter, referred to as turning angle information). Further, the traveling state detecting section 103 outputs traveling information indicating the judgment result and traveling state to the control section 105 in consideration of traveling states such as traveling time, a weather during the traveling, time when traveling is performed, and so on. Figure 1, ¶ [0054]); 
information about a physical and mental state of the occupant of the vehicle, including electrocardiogram information, a heart rate, blood pressure, body temperature, a pulse, a respiration rate, an amount of perspiration, an arousal level, an electrical brain wave, and a myoelectric potential of the occupant of the vehicle, or information derived from the electrocardiogram information, the heart rate, the blood pressure, the body temperature, the pulse, the respiration rate, the amount of perspiration, the arousal level, the electrical brain wave, and the myoelectric potential of the occupant of the vehicle (Tanako, The biological information acquired by the biological information sensor 30 of the present embodiment includes at least one of heart rate data, blood pressure data, electrocardiographic data, respiration data, body temperature data, perspiration data, pupil data, electroencephalogram data, electro-oculography data and myoelectric potential data. ¶ [0013]). In addition, the motivation used is the same as in the rejection of claim 1. 
As to claim 17, Tanako discloses a method of generating an image, using a display controller that causes a display device provided for a mobile object to display information (Tanako, A control device 10 of the information presenting apparatus 100 according to the present embodiment will be described. The control device 10 according to the present embodiment includes a ROM 12 storing a program for controlling the display of the travel support information supporting the travel of the vehicle based on the biological information, and a program stored in the ROM 12. Figure 1, ¶ [0033]), the method comprising:
obtaining input data influencing attentional resources of an occupant of the mobile object (Tanako, The control device 10 of the information presentation device 100 according to the present embodiment changes the display mod e of an icon image indicating the vehicle included in the travel support information in accordance with the biological information of the driver. ¶ [0034]); and
generating, in a mode determined based on the input data, a display image to be displayed on the display device provided for the mobile object (Tanako, the control device 10 of the present embodiment determines the degree of fatigue of the driver as a mental body state using the biological information of the driver, and displays the magnitude of the vehicle icon V1 in an enlarged manner as the degree of fatigue of the driver increases, and reduces the magnitude of the vehicle icon V1 as the degree of fatigue of the driver decreases. In this example, when the degree of fatigue of the driver is high, the image of the relatively large vehicle icon V1 shown in FIG. 5a is shown, and when the degree of fatigue of the driver is low, the image of the relatively small vehicle icon V1 shown in FIG. 5b is shown. Figures 5A and 5B, ¶ [0066]),
obtaining, as the input data, occupant status information indicating a state of the occupant of the mobile object, and generate, in a mode determined based on the obtained occupant status information, the display image to be displayed by the display device, and driving environment information indicating driving environment of the mobile object (Tanako, the control device 10 of the present embodiment determines the degree of fatigue of the driver as a mental body state using the biological information of the driver, and displays the magnitude of the vehicle icon V1 in an enlarged manner as the degree of fatigue of the driver increases, and reduces the magnitude of the vehicle icon V1 as the degree of fatigue of the driver decreases. In this example, when the degree of fatigue of the driver is high, the image of the relatively large vehicle icon V1 shown in FIG. 5a is shown, and when the degree of fatigue of the driver is low, the image of the relatively small vehicle icon V1 shown in FIG. 5b is shown. Figures 5A and 5B, ¶ [0066]) (Tanako, The biological information acquired by the biological information sensor 30 of the present embodiment includes at least one of heart rate data, blood pressure data, electrocardiographic data, respiration data, body temperature data, perspiration data, pupil data, electroencephalogram data, electro-oculography data and myoelectric potential data. ¶ [0013]),
Tanako does not expressly teach
the method further comprising:
generating, in a mode determined based on the obtained driving environment information, the display image indicating the obtained driving environment information,
generating, in the mode determined based on the driving environment information, the display image to be displayed by the display device together with the driving environment information in addition to the driving environment information, and
changing the mode such that the display image is generated with reduced stimulative properties without changing a display of the driving environment information.
Yashushi teaches a vehicular based control system the method further comprising:
generating, in a mode determined based on the obtained driving environment information, the display image indicating the obtained driving environment information (Yashushi, the traveling state detecting section 103 has a vehicle speed pulse detecting section which detects a vehicle speed pulse for detecting a speed of a vehicle, and a steering wheel sensor for detecting a turning angle of a steering wheel when a vehicle is driven. The traveling state detecting section 103 judges a traveling road, for example, whether the vehicle travels on an ordinary road or an expressway and whether a traveling place is an urban district or a suburban road, and judges a traveling state of the vehicle, for example, whether the vehicle travels at high speed or in a traffic jam based on information about a speed of the vehicle (hereinafter, referred to as speed information) and information about a turning angle of the steering wheel (hereinafter, referred to as turning angle information). Further, the traveling state detecting section 103 outputs traveling information indicating the judgment result and traveling state to the control section 105 in consideration of traveling states such as traveling time, a weather during the traveling, time when traveling is performed, and so on. Figure 1, ¶ [0054]).
generating, in the mode determined based on the driving environment information, the display image to be displayed by the display device together with the driving environment information in addition to the driving environment information (Yashushi, the traveling state detecting section 103 outputs traveling information indicating the judgment result and traveling state to the control section 105 in consideration of traveling states such as traveling time, a weather during the traveling, time when traveling is performed, and so on. Figure 1, ¶ [0054]) (Yasushi, Moreover, based on inputted analysis data, the control section 105 judges whether the reproduction of music data to be reproduced is suspended or not or whether the reproduction of music data being currently reproduced is stopped or not. The control section 105 instructs the reproducing section 106 to suspend or stop the reproduction of music data, selects another piece of music data from the database 101, and instructs the reproducing section 106 to reproduce the selected piece of music data. ¶ [0068]), 
The combination of Tanako and Yashushi teaches the display device having a modified presented image based on the driving environment of the vehicle.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tanako’s fatigued based vehicular display to include Yasushi’s control system based on vehicular state because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, Yasushi’s control system based on vehicular state is comparable to Tanako’s fatigued based vehicular display because both modify a user engagement system based on the state of the driver.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify Tanako’s fatigued based vehicular display to include Yasushi’s control system based on vehicular state with the predictable result of updating the vehicular display to the user based on detection inputs.
	Thus, Tanako, as modified by Yasushi, teaches the displayed image modified based on the sensed driving environment conditions.
Tanako, as modified by Yasushi, still does not expressly teach changing the mode such that the display image is generated with reduced stimulative properties without changing a display of the driving environment information.
Haruki teaches a display device in a vehicle to changing the mode such that the display image is generated with reduced stimulative properties without changing a display of the driving environment information (Haruki, as the degree of fatigue of the user increases, the visibility of the additional information gradually decreases from the both ends of the display panel 15 toward the center… In other words, as shown in FIG. 7, each of the left and right ends of the display panel 15 is assumed to be 0%, and the center of the display panel 15 is assumed to be 100%. Then, the visibility of the information displayed on the display panel 15 gradually decreases from 0% of the both side end portions of the display panel 15 to 100% of the center portion. In other words, the rang e from 0% of the left end of the display panel 15 to 100% of the central portion is a range in which visibility is reduced from the left side, and from 0% of the right end portion of the display panel 15 to 100% of the central portion is a range in which visibility is reduced from the right side. Figures 7-9, ¶¶ [0049 and 0050]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tanako’s vehicular display to include Haruki’s visibility controlled display because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Haruki’s visibility controlled display permits the user to only focus on the necessary information.  This known benefit in Haruki is applicable to Tanako’s vehicular display as they both share characteristics and capabilities, namely, they are directed to vehicular display devices.  Therefore, it would have been recognized that modifying Tanako’s vehicular display to include Haruki’s visibility controlled display would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Haruki’s visibility controlled display in vehicular display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Tanako, as modified by Yashushi and Haruki, teaches the fatigue based visibility control to reduce the stimulus of the display while maintaining the information.
As to claim 18, Tanako, as modified by Yashushi and Haruki, teaches a non-transitory computer-readable medium storing a computer-readable program for controlling a computer to perform the method of claim 17 (Tanako, A control device 10 of the information presenting apparatus 100 according to the present embodiment will be described. The control device 10 according to the present embodiment includes a ROM 12 storing a program for controlling the display of the travel support information supporting the travel of the vehicle based on the biological information, and a program stored in the ROM 12. Figure 1, ¶ [0033]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Pub. No. JP 2017068761 A by Tanako et al. (“Tanako”), in view of U.S. Pub. No. 2004/0044291 by Yasushi et al. (“Yashushi”), in further view of Japanese Pub. No. JP 2016179709 A by Haruki (“Haruki”), and in further view of U.S. Pub. No. 2018/0009442 by Spasojevic et al. (“Spasojevic”).

As to claim 5, Tanako, as modified by Yasushi and Haruki, does not expressly teach the display controller wherein the circuitry is further configured to:
obtain and store, as the input data, display image history indicating a display record of the display image to be displayed by the display device, and
generate, in a mode determined based on the display image history, the display image to be displayed by the display device.
Spasojevic teaches driving assistant display wherein the circuitry is further configured to:
obtain and store, as the input data, display image history indicating a display record of the display image to be displayed by the display device, and
generate, in a mode determined based on the display image history, the display image to be displayed by the display device (Spasojevic, the cognitive load driving assistant 260 may determine historical values for cognitive metrics, cognitive loads, and/or sensor data in any technically feasible fashion. For example, and without limitation, in some embodiments the cognitive load driving assistant 260 may store the current cognitive load and other relevant data, referred to herein as a “driving context” in any available memory (e.g., the system memory 240). ¶ [0037])(Spasojevic, At step 518, the cognitive load feedback engine 380 performs corrective actions designed to reduce the driving task load 450 and/or the secondary task load 460 based on the current driving context 370 and/or the historical driving contexts. Figure 5, ¶ [0067]).
The combination of Tanako, Yashushi, Haruki, and Spasojevic, teaches the historic load of images being utilized to determine which display mode to present the image.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tanako’s fatigued based vehicular display to include Spasojevic’s load based outputs because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, Spasojevic’s load based outputs is comparable to Tanako’s fatigued based vehicular display because both modify a user engagement system based on the state of the driver.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify Tanako’s fatigued based vehicular display to include Spasojevic’s load based outputs with the predictable result of updating the vehicular display to the user based on detection inputs.
	Thus, Tanako, as modified by Yashushi, Haruki, and Spasojevic, teaches the displayed image modified based on the historical load.
As to claim 6, Tanako, as modified by Yashushi, Haruki, and Spasojevic, teaches the display controller wherein the circuitry is further configured to determine a mode of the display image to be displayed by the display device, based on a level of fatigue of the occupant converted from the input data including at least one of a traveling time of the mobile object, the occupant status information indicating the state of the occupant of the mobile object, the driving environment information indicating driving environment of the mobile object, and the display image history (Tanako, the control device 10 of the present embodiment determines the degree of fatigue of the driver as a mental body state using the biological information of the driver, and displays the magnitude of the vehicle icon V1 in an enlarged manner as the degree of fatigue of the driver increases, and reduces the magnitude of the vehicle icon V1 as the degree of fatigue of the driver decreases. In this example, when the degree of fatigue of the driver is high, the image of the relatively large vehicle icon V1 shown in FIG. 5a is shown, and when the degree of fatigue of the driver is low, the image of the relatively small vehicle icon V1 shown in FIG. 5b is shown. Figures 5A and 5B, ¶ [0066]).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Pub. No. JP 2017068761 A by Tanako et al. (“Tanako”), in view of U.S. Pub. No. 2004/0044291 by Yasushi et al. (“Yashushi”), in further view of Japanese Pub. No. JP 2016179709 A by Haruki (“Haruki”), and in further view of U.S. Pub. No. 2018/0319281 by Nishizaki et al. (“Nishizaki”).

	As to claim 13, Tanako, as modified by Yashushi and Haruki, teaches a display device (Tanako, display 21, Figure 2), comprising display circuitry configured to: obtain the display image from the display controller according to claim 1 (Tanako, The travel support system 1 of the present embodiment supports travel of the vehicle. An information presentation device 100 displays travel support information for supporting travel of an own vehicle via a display 21. ¶ [0010]), 
	Tanako, as modified by Yashushi and Haruki, does not expressly teach the display configured to project the obtained display image onto a front windshield to cause a virtual image of the display image to be visually recognized by the occupant of the mobile object ahead of the front windshield.
	Nishizaki teaches the vehicular display system configured to project the obtained display image onto a front windshield to cause a virtual image of the display image to be visually recognized by the occupant of the mobile object ahead of the front windshield (Nishizaki, FIG. 1 is a schematic diagram of an example virtual image G displayed in a display area 700 over the sight ahead of the vehicle 301 viewed by a driver 300 through a front windshield 302, according to the present embodiment. Figures 1-3, ¶ [0024]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tanako’s display to include Nishizaki’s display on the vehicle windshield because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Tanako’s display and Nishizaki’s display on the vehicle windshield perform the same general and predictable function, the predictable function being providing a display to the users of a vehicle. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Tanako’s display by replacing it with Nishizaki’s display on the vehicle windshield. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Takako, as modified by Yashushi, Haruki, and Nishizaki, teaches heads-up display presented to the user on the front windshield of the vehicle.
As to claim 14, Takako, as modified by Yashushi, Haruki, and Nishizaki, teaches the display device wherein the display image is formed by a laser beam, and the display image formed by the laser beam is projected onto the front windshield (Nishizaki, The on-vehicle HUD 200 includes a HUD 230, and the HUD 230 includes red, green, and blue laser beam sources 201R, 201G, and 201B, collimator lenses 202, 203, and 204 that are provided for the laser beam sources 201R, 201G, and 201B, respectively, two dichroic mirrors 205 and 206, a light quantity adjuster 207, an optical scanner 208, a free-form surface mirror 209, a microlens array 210 that serves as a light dispersing member, and a projector mirror 211 that serves as a light reflecting member. Figure 3, ¶ [0028]). As shown in figure 3 of Nishizaki, the laser beams combine to produce an image on the windshield 302. In addition, the motivation used is the same as in the rejection of claim 13.
As to claim 15, Tanako, as modified by Yashushi and Haruki, teaches a display system (Tanako, display 21, Figure 2), comprising:
the display controller according to claim 1 (Tanako, The travel support system 1 of the present embodiment supports travel of the vehicle. An information presentation device 100 displays travel support information for supporting travel of an own vehicle via a display 21. ¶ [0010]); 
Tanako, as modified by Yashushi and Haruki, does not expressly teach a display device configured to obtain the display image from the display controller and to project the obtained display image onto a front windshield, to generate, ahead of the front windshield, a virtual image of the display image to be visually recognized by the occupant of the mobile object.
Nishizaki teaches the vehicular display system with a display device configured to obtain the display image from the display controller and to project the obtained display image onto a front windshield, to generate, ahead of the front windshield, a virtual image of the display image to be visually recognized by the occupant of the mobile object (Nishizaki, FIG. 1 is a schematic diagram of an example virtual image G displayed in a display area 700 over the sight ahead of the vehicle 301 viewed by a driver 300 through a front windshield 302, according to the present embodiment. Figures 1-3, ¶ [0024]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tanako’s display to include Nishizaki’s display on the vehicle windshield because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Tanako’s display and Nishizaki’s display on the vehicle windshield perform the same general and predictable function, the predictable function being providing a display to the users of a vehicle. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Tanako’s display by replacing it with Nishizaki’s display on the vehicle windshield. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Takako, as modified by Yashushi, Haruki, and  Nishizaki, teaches heads-up display presented to the user on the front windshield of the vehicle.
As to claim 16, Takako, as modified by Yashushi, Haruki, and  Nishizaki, teaches a mobile object comprising the display system according to claim 15 (Tanako, The travel support system 1 of the present embodiment supports travel of the vehicle. An information presentation device 100 displays travel support information for supporting travel of an own vehicle via a display 21. ¶ [0010]) (Nishizaki, FIG. 1 is a schematic diagram of an example virtual image G displayed in a display area 700 over the sight ahead of the vehicle 301 viewed by a driver 300 through a front windshield 302, according to the present embodiment. Figures 1-3, ¶ [0024]). In addition, the motivation used is the same as in the rejection of claim 15.

Allowable Subject Matter
Claims 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

As to dependent claim 19, Tanako, as modified by Yashushi and Haruki, does not expressly teach the method wherein:
the changing of the mode reduces the stimulative properties by changing a size of information being displayed.
The cited prior art does not teach the changing of the size as claimed. In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claim 20, this claims is dependent upon claim 19 and objected to for the same reasons.

As to dependent claim 21, Tanako, as modified by Yashushi and Haruki, does not expressly teach the display controller wherein:
the change of the mode reduces the stimulative properties by changing a size of information being displayed.
The cited prior art does not teach the changing of the size as claimed. In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claim 22, this claims is dependent upon claim 21 and objected to for the same reasons.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5, 6, and 9-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691